Citation Nr: 1447099	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  14 06-644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from October 1978 to July 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to a TDIU.


FINDINGS OF FACT

1.  The Veteran is currently service connected for seven disabilities and has a combined rating of 60 percent.

2.  The Veteran's seven service-connected disabilities all affect a single body system, the musculoskeletal system.

3.  The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154, 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Framework

Total disability ratings for compensation may be assigned when a veteran is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability ratings for compensation may be assigned where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

If there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability or one 40 percent disability, a number of disabilities affecting a single body system (e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric) will be considered as one disability.  38 C.F.R. § 4.16(a)(3).

Facts and Analysis

The Veteran is currently service connected for seven disabilities: degenerative disk disease of the lumbar spine, rated at 40 percent; degenerative disc disease of the left hip, limitation of abduction of the thigh, rated at 20 percent; right lower extremity radiculopathy, rated at 10 percent; left lower extremity radiculopathy, rated at 10 percent; residuals, fracture, right little finger, rated as noncompensable; and degenerative joint disease of the left hip causing limitation of flexion and extension, both being rated as noncompensable.  

Five of these disabilities clearly affect the musculoskeletal system.  The manifestations of the Veteran's left and right lower extremity radiculopathies, secondary to his service-connected lumbar disability, also affect his musculoskeletal system.  As a result, all of the Veteran's service-connected disabilities are considered a single disability affecting the musculoskeletal system, rated at 60 percent.  See 38 C.F.R. § 4.16(a)(3).

The Veteran meets the schedular criteria for a TDIU beginning May 27, 2011.

There are two pieces of evidence that discuss the Veteran's education, employment, and earnings history.  There are also three medical opinions as to the effect of the Veteran's service-connected disabilities on his employability.

A VA Form 8940 submitted in November 2012 shows that the Veteran was educated through high school.  He has no college education.  He claims that his disabilities began affecting his work in 2006, but he was able to work until 2008.  The Veteran has not been employed in the past 12 months, and he currently has no monthly income.

At his May 2014 hearing, the Veteran said that he is not currently employed and has never been able to maintain a job.

In a November 2011 letter, Dr. M.K. stated that the Veteran is permanently disabled and unable to work.  Dr. M.K. based his opinion on the Veteran's inability to sit or stand for any extended period of time and his inability to lift anything of weight.

A June 2012 VA examination report reflects that the Veteran's back, hip, and thigh disabilities rendered him unemployable for physical employment but not for sedentary employment.  The examiner noted that as a result of his service-connected disabilities, the Veteran was assigned different duties, he was increasingly tardy, and increasingly absent from work.  The effect of his disabilities included difficulty reaching, weakness, lack of stamina, decreased mobility, and problems lifting and carrying any object of weight.

In a January 2013 letter, Dr. R.H. stated that it is of reasonable medical certainty that the Veteran is unable to obtain or maintain any type of regular employment.  Dr. R.H. provided the same rationale as Dr. M.K., and found that as a result of the Veteran's difficulties he is unable to perform most minimum requirements of any daily work function.

Both the VA and private medical opinions are in agreement that the Veteran is unable to do any type of physical work.  This is particularly troubling for the Veteran since he has no formal college education, and his most recent occupation was training other employees.

The medical opinions differ as to their conclusions on the Veteran's ability to perform sedentary work.  

The Board finds the private medical opinions more probative in value in terms of their analysis of the Veteran's ability to perform sedentary work.  Both doctors have treated the Veteran for extended periods of time; they are familiar with him and with the impact of his service-connected disabilities on his everyday life.  

Concomitantly, the June 2012 VA examination report provides no rationale that the Veteran is able to perform sedentary work.  

A TDIU is warranted.



ORDER

A total disability rating for compensation based on individual unemployability is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


